DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims filed December 23, 2021, has been entered. Claims 1, 4, 18, and 20 have been amended as requested.  Claim 19 has been cancelled and new claims 21 and 22 have been added.  Thus, the pending claims are 1-18 and 20-22.  
Said amendment is sufficient to overcome the rejection of claim 18 as set forth in sections 7-9 of the last Office action (Non-Final Rejection mailed September 24, 2021).  Additionally, the prior art rejections under 35 USC 102 and 103 by the cited Tajiri reference (JP S-63-281606) as set forth in sections 12, 14, and 15 of the last Office action are hereby withdrawn in view of said amendment.  Specifically, applicant has amended independent claims 1 and 20 with the limitation that the peripheral yarn tufts are entangled without heat fusion, which distinguishes the present invention from Tajiri’s entanglement via heat fusion.  

Drawings
The replacement drawings were received on December 23, 2021.  These drawings, along with the amendment to the specification filed June 16, 2022, are sufficient to overcome the objections to the drawings as set forth in sections 2-5 of the last Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, applicant has amended the claim to limit the displacement of the plurality of peripheral yarn tufts from “using a comb to displace the first plurality of peripheral yarn tufts of the tufted carpet in the inward direction” to comprise “reciprocally moving a structure into the first plurality of peripheral yarn tufts in the inward direction and outwardly from the first plurality of peripheral yarn tufts in an opposed outward direction.” The specification, while being enabling for displacement of tufts by mechanical means including mechanical combing or vacuum combing of the edge yarn tufts/filaments and by reciprocating needles inserted into the peripheral yarn tufts in an inward direction (sections [0037], [0041], [0043], and [0047]), does not reasonably provide enablement for the claimed “reciprocally moving a structure.”  Note the scope of “structure” is broader than either a comb or a needle.  Hence, claim 18 is rejected as containing new matter.  
Claim 21 is similarly rejected for the recitation “moving a structure in the inward direction across an edge of the primary backing layer.”
New claim 22 contains new matter for the recitation “without application of an adhesive.”  While the specification teaches alternate embodiments employing waterborne adhesives, non-permanent adhesives, and a hot melt bead or similar polymeric adhesives (section [0044]), the specification does not provide support for the broader scope of “an adhesive.”  MPEP 2173.05(i), Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Hence, claim 22 is rejected for new matter since the negative limitation “without application of an adhesive” is broader in scope than the disclosed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,074,835 issued to Gordon.
Gordon discloses a method of making carpet tiles backed with a fusible cushioning material and having stabilized edges that do not tend to ravel, fray, or become ragged in appearance (col. 1, lines 31-34).  The method comprises fusing the cushioning material and squeezing it upwardly so that it flows into and impregnates the pile of the carpet along the edges thereof to resiliently bond the pile in place (col. 1, lines 51-60 and col. 3, lines 25-35).  The die for fusing the cushioning material and cutting the tile is tapered such that the upper portions thereof compress the pile loops immediately adjacent thereto into an angular or beveled position (col. 3, lines 35-41).  Capillary attraction and die pressure contribute to the flow of the melted cushioning material into the carpet pile, wherein upon solidifying of said cushioning material the pile is locked into place in said angular position (col. 3, lines 44-53, col. 3, lines 5-19, and Figures 3 and 6).  The die then cuts the large piece of carpet (i.e., broadloom carpet) into a tile (col. 1, lines 35-50, col. 2, lines 59-63, and Figure 6).  The carpet comprises looped pile in a backing (i.e., tufted pile carpet) (col. 2, lines 48-58).
Thus, Gordon teaches displacement of a first plurality of peripheral yarn tufts in an inward direction away from a periphery entangled with a second plurality of peripheral yarn tufts without heat fusion of either the first or second plurality of peripheral tufts, wherein said entanglement of the first and second peripheral yarn tufts anchors said first peripheral tufts to said second peripheral tufts.  Figure 6 shows the locked angular pile forms a peripheral edge of the carpet tile surrounding the inner portion of pile, wherein the peripheral pile yarns are entangled with at least two other peripheral pile yarns and at least some of the pile yarns of an inner portion of the carpet. Therefore, claims 1-3, 7, 8, 15, 16, and 20 are anticipated by the cited Gordon reference.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,074,835 issued to Gordon.
Regarding claim 6, Gordon does not explicitly teach how far inward the locked entangle of pile extends.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the locked pile less than 30% of the operative width as recited by applicant.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Gordon is silent with respect to the carpet tile size, but teaches the pile is bound only at the edges thereof.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 6 is rejected as being obvious over the cited prior art.  
Regarding claims 9-12 and 14, Gordon does not explicitly teach the degree of angle for the locked angled pile.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an angle less than 40 degrees, preferably less than 30, less than 20, less than 10, or an negative angle as recited by applicant.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note Gordon teaches the taper of the upper portion of the die is selected to avoid an excessively flat bevel along the edges of the tile but sufficient to draw down the pile and hold it in place firmly and securing during the impregnation thereof (col. 4, lines 10-19).  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 9-12 and 14 are rejected as being obvious over the cited prior art.  
Regarding claim 17, Gordon does not explicitly teach how far the tip of the peripheral pile is displaced inwardly.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to displace the pile tips a distance of about 0.1-1.0 inch as recited by applicant.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The figures of Gordon clearly show the pile tips being displaced inwardly, wherein a suitable distance of could readily be determined by a skilled artisan.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 17 is also rejected as being obvious over the cited prior art.  



Allowable Subject Matter
Claims 4 and 5 are allowed.  (See section 16 of the last Office action.)  Specifically, the prior art fails to teach or suggest the recited method of needlepunching into peripheral pile yarn tufts along a cut edge of a carpet product in an inward direction (i.e., horizontal direction or parallel to the plane of the carpet) in order to entangle and anchor said yarns tufts. Hence, independent claim 4 and its dependent claim 5 contain allowable subject matter.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 6, 2022